i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-10-00416-CV

                      THE ESTATE OF MARTHA JANE VALDEZ, Deceased

                          From the Probate Court No. 1, Bexar County, Texas
                                    Trial Court No. 2008-PC-3026
                           Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 11, 2010

VACATED AND APPEAL DISMISSED

           The appellant filed a motion to dismiss this appeal. On June 30, 2010, this court issued an

opinion and judgment dismissing the appeal. On July 15, 2010, appellant filed a Request for

Clarification or Modification of June 30, 2010 Memorandum Opinion. We grant the motion and

withdraw our opinion and judgment of June 30, 2010 and issue this opinion and judgment in its

place.

           The trial court’s judgment dated March 2, 2010 is hereby vacated and this appeal is

dismissed. See TEX . R. APP . PROC. 43.2(e), (f). Appellant’s request for immediate issuance of the

mandate is also granted. It is therefore ORDERED that the Clerk of this court issue mandate
                                                                                  04-04-00416-CV




contemporaneously with this opinion and judgment. Costs of appeal are taxed against the party who

incurred them.

                                                     PER CURIAM




                                               -2-